Case 1:19-cv-23915-BB Document 98 Entered on FLSD Docket 05/13/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-23915-BLOOM/Louis

 MARGARET RADKE,

         Plaintiff,

 v.

 NCL (BAHAMAS) LTD.,

       Defendant.
 ________________________/

                         ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Notice of Settlement, ECF No. [97], filed on

 May 12, 2021, that indicates that the parties have reached a settlement of the claims asserted in

 this case.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The above-styled action is administratively CLOSED without prejudice to the parties

                 to file a settlement agreement for the Court’s consideration and/or appropriate

                 dismissal documentation.

              2. The Clerk of Court shall CLOSE this case for administrative purposes only.

              3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                 all pending motions are DENIED as moot, and all deadlines are TERMINATED.
Case 1:19-cv-23915-BB Document 98 Entered on FLSD Docket 05/13/2021 Page 2 of 2

                                                  Case No. 19-cv-23915-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on May 12, 2021.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                         2
